 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1735 
In the House of Representatives, U. S.,

December 1, 2010
 
RESOLUTION 
Condemning North Korea in the strongest terms for its unprovoked military attack against South Korea on November 23, 2010. 
 
 
Whereas Yeonpyeong Island is a South Korean island in the Yellow Sea, inhabited by over 1,000 South Korean civilians and military personnel; 
Whereas, on November 23, 2010, at approximately 2:34 p.m. local time, the North Korean military began firing artillery shells at Yeonpyeong Island; 
Whereas North Korea fired over 100 artillery shells, causing considerable harm and damage; 
Whereas the artillery barrage killed 2 South Korean marines, 2 civilians, and wounded at least 19 others; 
Whereas the USS George Washington Carrier Strike Group is conducting exercises with Republic of Korea naval forces in the waters west of the Korean Peninsula; 
Whereas North Korea’s shelling of Yeonpyeong Island follows the hostile torpedo attack against the South Korean naval vessel Cheonan on March 26, 2010, that killed 46 sailors; 
Whereas the North Korean artillery barrage was one of the most serious attacks on civilians since the Korean War, and press reports indicate the highest levels of North Korea’s government ordered the attack; 
Whereas the recent disclosure of a newly operational North Korean uranium enrichment plant is a violation of United Nations Security Council Resolutions 1695 (2006), 1718 (2006), and 1874 (2009); and 
Whereas the United States is firmly committed to the defense of South Korea and to the maintenance of regional peace and stability: Now, therefore, be it  
 
That the House of Representatives— 
(1)condemns North Korea in the strongest terms for its unprovoked military attack against South Korea in violation of the Korean War Armistice Agreement and for causing civilian casualties; 
(2)calls for North Korea to renounce further acts of aggression and abide by the terms of the Korean War Armistice Agreement and its international obligations; 
(3)expresses its deep condolences and sympathy to the South Korean victims and their families; 
(4)stands in solidarity with the people and Government of the Republic of Korea at this time of national crisis; 
(5)reaffirms its strong commitment to the alliance between the United States and the Republic of Korea, the security of South Korea, and stability on the Korean Peninsula; 
(6)supports further close, security cooperation between the United States and the Republic of Korea; 
(7)encourages continued dialogue and cooperation between the United States and United States allies and other countries in the region in the interests of enhancing peace and security in the Asia-Pacific region; 
(8)calls on China to restrain North Korea, its treaty ally, from further acts of belligerence and to work constructively with the international community to promote regional stability; 
(9)calls upon North Korea to immediately cease any and all uranium enrichment activities and take concrete steps to dismantle, under international verification and assistance, all sensitive nuclear facilities, in accordance with United Nations Security Council Resolutions 1695 (2006), 1718 (2006), and 1874 (2009); and 
(10)urges responsible nations to abide by United Nations Security Council Resolutions 1695, 1718, and 1874, and to fully implement the sanctions and other obligations contained therein. 
 
Lorraine C. Miller,Clerk.
